WENTWORTH, Judge.
Appellant seeks review of the denial of his Fla.R.Crim.P. 3.850 motion for post-conviction relief. In denying appellant’s motion the court declined to rule on the merits thereof, indicating merely that it was “without jurisdiction.” However, no jurisdictional defect is'apparent on the face of appellant’s motion. The court should therefore attach supporting documentation indicating a lack of jurisdiction; if such documentation is not provided the court should consider the merits of appellant’s motion.
Accordingly, the order appealed is reversed and the cause remanded with directions that the court either attach supporting documentation or consider the merits of appellant’s motion.
MILLS and SHIVERS, JJ., concur.